Title: To James Madison from David Gelston, 20 November 1809
From: Gelston, David
To: Madison, James


Dear Sir,
New York November 20th. 1809
I received a letter some time ago from my correspondent in London, informing me, that a vessel from Bordeaux, bound to New York, had been taken and carried into Falmouth, in which he observed was a pipe of brandy marked WL consigned to me, and for which he had interposed a claim—the pipe of brandy I have since received via Boston, it is now in Store—no account has been received from any quarter giving any information who was the owner.
It has occurred to me as probable the pipe may belong to you or Mr. Jefferson as it was (I suppose) shipped originally by Mr Lee; if it belongs to you, your order respecting it will be immediately attended to. Very sincerely your’s
David Gelston
